Citation Nr: 1415883	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in conjunction with treatment performed by J.K. Brydon, M.D., on December 23, 2008, and January 22, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980, February 1981, to February 1985, and April 1986 to January 2002.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Erie, Pennsylvania, which is the agency of original jurisdiction (AOJ) in this matter. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran received medical care that was provided by J.K. Brydon, M.D., on December 23, 2008 and January 22, 2009.  

2.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for medical care provided by J.K. Brydon, M.D., on December 23, 2008, and January 22, 2009, have not been met.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).   Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the Veteran in the development of this case are not required.  Specifically, the Board finds that, in correspondence sent to the Veteran after he filed his claim, the VAMC advised the Veteran of VA's duties to notify and assist under the VCAA.  Moreover, subsequent letters issued in February 2009 notified the Veteran of what the evidence must show to establish entitlement to payment of medical expenses incurred by the Veteran.  

Further, private treatment records dated December 23, 2008, and January 22, 2009, which are the subject of this appeal, have been associated with the record.  Moreover, VA treatment records pertaining to this matter have also been obtained.  In addition, no medical examination is warranted in this case as the outcome depends upon whether the Veteran had preauthorization for private medical care and not on the current nature and/or etiology of a specific medical condition. 

Further, in this case the Board finds that the Veteran does not satisfy the legal requirements for payment of or reimbursement of medical expenses as these expenses were not preauthorized.  As such, it is the law, and not the evidence, that is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking payment or reimbursement of private medical expenses incurred in conjunction with private medical treatment received on December 23, 2008 and January 22, 2009 with J.K. Brydon, M.D., for his skin disability.  At the time of this private treatment, the Veteran was service-connected for psoriasis, rated at 30 percent disabling; plantar fasciitis of the left foot, rated as 10 percent disabling; tinnitus associated with hearing loss, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  The Veteran had a combined total rating of 50 percent.  He was subsequently awarded service connection for fibromyalgia, rated as 40 percent disabling, effective October 18, 2011, for a combined rating of 70 percent.  

Notably, neither the private medical records state, nor does the Veteran allege, that this treatment was provided during any "emergency" situation.  See e.g., February 2009 statement and July 2009 Substantive Appeal.  Rather, the Veteran contends that the VA provided prior authorization for this private treatment, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52(a)(1) (2013).

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision. 

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3). 

Initially, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703(a)(1), VA provided prior authorization for the Veteran's private treatment received on December 23, 2008, and January 22, 2009, with Dr. Brydon. 
The Board notes that, when a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that can allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2013).  However, neither 38 U.S.C.A. §§ 1725  and 1728 is applicable here as both of these statutes require that the treatment rendered has to be for "emergency treatment." 

As noted above, in the present case, the Veteran does not contend that his private treatment for his skin disability on December 23, 2008, and January 22, 2009, with Dr. Brydon was an "emergent" circumstance.  See February 2009 statement and July 2009 Substantive Appeal; December 23, 2008 and January 22, 2009 treatment reports.  Therefore, neither 38 U.S.C.A. §§ 1725  and 1728 for unauthorized medical expenses applies here.  The only issue in the present case is whether prior authorization exists under 38 U.S.C.A. § 1703(a)(1). 

After considering the totality of the evidence, the Board must find that the evidence of record clearly shows that VA did not preauthorize these private expenses.  In this regard, an October 2008 VA treatment record for the Veteran's service-connected psoriasis indicated that the Veteran was to have a "private pay consult to Dr. [] Brydon, derm."  Another October 2008 record documented that dermatology service was requested with Dr. Brydon for the Veteran's psoriasis.  Importantly, it specifically stated that options at other VA Medical Centers were discussed with the Veteran.  However, the Veteran chose to have services performed at a non-VA hospital/clinic.  It further noted that "Veteran is aware that all services provided by a non-VA hospital/clinic will be at their own expense and not at expense of Veterans Administration."  Significantly, an October 2008 statement signed by the Veteran acknowledged that such treatment by a non-VA hospital/clinic would be at his own expense.  A follow up December 2008 treatment record titled "Private Pay Consult" indicated that results from the private pay with Dr. Brydon dated December 2008 were attached.  

Thus, although the treatment was for a service-connected disability, specifically the Veteran's psoriasis, the evidence of record clearly shows that VA did not preauthorize the expense of such treatment.  The Veteran himself signed a statement acknowledging that he would have to pay for these expenses.  The Board observes that Veteran has also asserted that VA did not have dermatology services to treat him.  However, another notation in the record again showed that treatment at other VA medical centers was discussed with the Veteran, but he chose to seek private treatment at his own expense.  

The Veteran's representative in a March 2014 brief has also asserted that the VAMC was unable to treatment the Veteran's service-connected disability and, thus, as the care was necessary, to a reasonable mind, it should be considered preauthorized.  Nevertheless, this argument must fail.  The regulation does not allow for whether a "reasonable mind" would have thought the treatment was preauthorized because it was considered necessary.  Rather, it specifically gives the circumstances under which VA could authorize private non-VA treatment.  In this case, the record shows that VA did not preauthorize any such treatment and the Veteran was clearly aware of this fact.  The Veteran's representative primarily appears to be arguing that preauthorization should have been given under these circumstances.  However, whether the authorization should have been given is not the issue; rather the issue is whether the authorization was given and, in this case, the evidence clearly shows that it was not.  

Moreover, the Board finds that the Veteran's current assertions that such preauthorization was given to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds the Veteran's current statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  As discussed above, VA records clearly shows that the Veteran was informed that VA would not pay for these private expenses and, importantly, the Veteran signed a statement acknowledging this fact.  In turn, the Board finds such evidence, made contemporaneous to the treatment sought, to be more probative than the Veteran's statements made in connection with his claim for reimbursement or payment.  

In conclusion, a review of the record indicates that the Veteran did not have preauthorization for the treatment received.  Therefore, reimbursement for the medical expenses incurred in connection with treatment provided by J.K. Brydon, M.D., on December 23, 2008, and January 22, 2009, is not permitted.  In reaching this decision, the Board notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Accordingly, the claim must be denied.  


ORDER

Payment or reimbursement of medical expenses for medical care provided by J.K. Brydon, M.D., on December 23, 2008, and January 22, 2009, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


